                                                                           Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 1 of 25 Page ID #:530
                                                                                                                              NOTE: CHANGES MADE BY THE COURT


                                                                                           1   VENABLE LLP
                                                                                               Alex M. Weingarten (SBN 204410)
                                                                                           2     amweingarten@venable.com
                                                                                               Jeffrey K. Logan (SBN 136962)
                                                                                           3     jklogan@venable.com
                                                                                               Rachel M. Bressi (SBN 293932)
                                                                                           4     rmbressi@venable.com
                                                                                               2049 Century Park East, Suite 2300
                                                                                           5   Los Angeles, CA 90067
                                                                                               Telephone: (310) 229-9900
                                                                                           6   Facsimile: (310) 229-9901
                                                                                           7   Attorneys for Defendants
                                                                                               Luke Hemmings, Calum Hood, Ashton Irwin,
                                                                                           8   Michael Clifford, 5 Seconds of Summer LLP,
                                                                                               5SOS LLP, One Mode Productions Limited,
                                                                                           9   Capitol Records, LLC, UMG Recordings, Inc.,
                                                                                               Vevo LLC, and Spotify USA Inc.
                                                                                          10

                                                                                          11                      UNITED STATES DISTRICT COURT
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12                     CENTRAL DISTRICT OF CALIFORNIA
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13                                  CENTRAL DIVISION
                                                                           310-229-9900




                                                                                          14   WHITE SHADOWS LLC,                      Case No. 2:19-cv-10524-DDP-PLA
                                                                                          15                     Plaintiff,            Hon. Dean D. Pregerson
                                                                                                                                       Courtroom 9C – First Street
                                                                                          16               v.
                                                                                                                                       STIPULATED PROTECTIVE
                                                                                          17   LUKE HEMMINGS, CALUM HOOD,              ORDER
                                                                                               ASHTON IRWIN, MICHAEL
                                                                                          18   CLIFFORD, LOUIS BELL, ANDREW
                                                                                               WOTMAN, ALI TAMPOSI, 5                  Action Filed:   July 15, 2019
                                                                                          19   SECONDS OF SUMMER, LLP, 5SOS,           Transferred:    December 12, 2019
                                                                                               LLP, ONE MODE PRODUCTIONS               FAC Filed:      January 28, 2020
                                                                                          20   LIMITED, RESERVOIR MEDIA                Trial Date:     October 26, 2021
                                                                                               MANAGEMENT, INC. d/b/a
                                                                                          21   RESERVOIR 416, KOBALT MUSIC
                                                                                               PUBLISHING AMERICA, INC. d/b/a
                                                                                          22   SONGS OF KOBALT MUSIC
                                                                                               PUBLISHING, SONY/ATV SONGS,
                                                                                          23   LLC, EMI APRIL MUSIC INC.,
                                                                                               CAPITOL RECORDS, LLC, UMG
                                                                                          24   RECORDINGS, INC., VEVO LLC,
                                                                                               SPOTIFY USA INC., and APPLE INC.
                                                                                          25
                                                                                                                 Defendants.
                                                                                          26

                                                                                          27

                                                                                          28


                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                           Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 2 of 25 Page ID #:531



                                                                                           1   I.    GENERAL
                                                                                           2         A.     Purposes And Limitations: Discovery in this action is likely to
                                                                                           3   involve production of confidential, proprietary, or private information for which
                                                                                           4   special protection from public disclosure and from use for any purpose other than
                                                                                           5   prosecuting this litigation may be warranted. Accordingly, the parties hereby
                                                                                           6   stipulate to and petition the Court to enter the following Stipulated Protective
                                                                                           7   Order. The parties acknowledge that this Order does not confer blanket protections
                                                                                           8   on all disclosures or responses to discovery and that the protection it affords from
                                                                                           9   public disclosure and use extends only to the limited information or items that are
                                                                                          10   entitled to confidential treatment under the applicable legal principles. The parties
                                                                                          11   further acknowledge, as set forth in Section XIII(C), below, that this Stipulated
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   Protective Order does not entitle them to file confidential information under seal;
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   Civil Local Rule 79-5 sets forth the procedures that must be followed and the
                                                                           310-229-9900




                                                                                          14   standards that will be applied when a party seeks permission from the Court to file
                                                                                          15   material under seal.
                                                                                          16         B.     Good Cause Statement: This action is likely to involve valuable
                                                                                          17   commercial, financial, and/or proprietary information, and/or private and sensitive
                                                                                          18   personal information, for which special protection from public disclosure and from
                                                                                          19   use for any purpose other than prosecution of this action is warranted. Such
                                                                                          20   confidential and proprietary materials and information consist of, among other
                                                                                          21   things, confidential business or financial information, information regarding
                                                                                          22   confidential business practices, or other confidential research, development, or
                                                                                          23   commercial information (including information implicating privacy rights of third
                                                                                          24   parties), information otherwise generally unavailable to the public, or which may
                                                                                          25   be privileged or otherwise protected from disclosure under state or federal statutes,
                                                                                          26   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                                                          27   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                                                          28   discovery materials, to adequately protect information the parties are entitled to
                                                                                                                                        1
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                           Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 3 of 25 Page ID #:532



                                                                                           1   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                                                                           2   of such material in preparation for and in the conduct of trial, to address their
                                                                                           3   handling at the end of the litigation, and serve the ends of justice, a protective order
                                                                                           4   for such information is justified in this matter. It is the intent of the parties that
                                                                                           5   information will not be designated as confidential or highly confidential for tactical
                                                                                           6   reasons and that nothing be so designated without a good faith belief that it has
                                                                                           7   been maintained in a confidential, non-public manner, and there is good cause why
                                                                                           8   it should not be part of the public record of this case.
                                                                                           9   II.   DEFINITIONS
                                                                                          10         A.     Action: This pending federal law suit, entitled White Shadows LLC v.
                                                                                          11   Hemmings, et al., U.S.D.C. Case No. 2:19-cv-10524-DDP-PLA.
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12         B.     Challenging Party: A Party or Non-Party that challenges the
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   designation of information or items under this Order.
                                                                           310-229-9900




                                                                                          14         C.     “CONFIDENTIAL” Information or Items: Information (regardless of
                                                                                          15   how it is generated, stored or maintained) or tangible things that qualify for
                                                                                          16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                                                          17   the Good Cause Statement.
                                                                                          18         D.     Counsel (without qualifier): Outside Counsel of Record and House
                                                                                          19   Counsel (as well as their support staff).
                                                                                          20         E.     Designating Party: A Party or Non-Party that designates information
                                                                                          21   or items that it produces in disclosures or in responses to discovery as
                                                                                          22   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                          23   ONLY.”
                                                                                          24         F.     Disclosure or Discovery Material: All items or information,
                                                                                          25   regardless of the medium or manner in which it is generated, stored, or maintained
                                                                                          26   (including, among other things, testimony, transcripts, and tangible things), that are
                                                                                          27   produced or generated in disclosures or responses to discovery in this matter.
                                                                                          28
                                                                                                                                           2
                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                           Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 4 of 25 Page ID #:533



                                                                                           1         G.     Expert: A person with specialized knowledge or experience in a
                                                                                           2   matter pertinent to the litigation who has been retained by a Party or its counsel to
                                                                                           3   serve as an expert witness or as a consultant in this Action.
                                                                                           4         H.     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                                                                                           5   Information or Items: Extremely sensitive “Confidential Information or Items,”
                                                                                           6   disclosure of which to another Party or Non-Party would create a substantial risk of
                                                                                           7   serious harm that could not be avoided by less restrictive means.
                                                                                           8         I.     House Counsel: Attorneys who are employees of a Party to this
                                                                                           9   Action. House Counsel does not include Outside Counsel of Record or any other
                                                                                          10   outside counsel.
                                                                                          11         J.     Non-Party: Any natural person, partnership, corporation, association,
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   or other legal entity not named as a Party to this action.
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13         K.     Outside Counsel of Record: Attorneys who are not employees of a
                                                                           310-229-9900




                                                                                          14   Party to this Action but are retained to represent or advise a Party to this Action
                                                                                          15   and have appeared in this Action on behalf of that Party or are affiliated with a law
                                                                                          16   firm which has appeared on behalf of that Party, including support staff.
                                                                                          17         L.     Party: Any party to this Action, including all of its officers, directors,
                                                                                          18   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                                          19   support staffs).
                                                                                          20         M.     Producing Party: A Party or Non-Party that produces Disclosure or
                                                                                          21   Discovery Material in this Action.
                                                                                          22         N.     Professional Vendors: Persons or entities that provide litigation
                                                                                          23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                          24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                                          25   and their employees and subcontractors.
                                                                                          26         O.     Protected Material: Any Disclosure or Discovery Material that is
                                                                                          27   designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
                                                                                          28   ATTORNEYS’ EYES ONLY.”
                                                                                                                                          3
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                           Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 5 of 25 Page ID #:534



                                                                                           1          P.    Receiving Party: A Party that receives Disclosure or Discovery
                                                                                           2   Material from a Producing Party.
                                                                                           3   III.   SCOPE
                                                                                           4          A.    The protections conferred by this Stipulation and Order cover not only
                                                                                           5   Protected Material (as defined above), but also (1) any information copied or
                                                                                           6   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                           7   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                                           8   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                           9   However, the protections conferred by this Stipulation and Order do not cover the
                                                                                          10   following information: (a) any information that is in the public domain at the time
                                                                                          11   of disclosure to a Receiving Party or becomes part of the public domain after its
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   disclosure to a Receiving Party as a result of publication not involving a violation
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   of this Order, including becoming part of the public record through trial or
                                                                           310-229-9900




                                                                                          14   otherwise; and (b) any information known to the Receiving Party prior to the
                                                                                          15   disclosure or obtained by the Receiving Party after the disclosure from a source
                                                                                          16   who obtained the information lawfully and under no obligation of confidentiality to
                                                                                          17   the Designating Party. Any use of Protected Material at trial shall be governed by
                                                                                          18   a separate agreement or order.
                                                                                          19          B.    Any use of Protected Material at trial shall be governed by the orders
                                                                                          20   of the trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                          21   IV.    DURATION
                                                                                          22          Even after final disposition of this litigation, the confidentiality obligations
                                                                                          23   imposed by this Order shall remain in effect until a Designating Party agrees
                                                                                          24   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                                          25   deemed to be the later of: (1) dismissal of all claims and defenses in this Action,
                                                                                          26   with or without prejudice; or (2) final judgment herein after the completion and
                                                                                          27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                                          28
                                                                                                                                           4
                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                           Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 6 of 25 Page ID #:535



                                                                                           1   including the time limits for filing any motions or applications for extension of
                                                                                           2   time pursuant to applicable law.
                                                                                           3   V.    DESIGNATING PROTECTED MATERIAL
                                                                                           4         A.      Exercise of Restraint and Care in Designating Material for Protection
                                                                                           5                 1.    Each Party or Non-Party that designates information or items
                                                                                           6   for protection under this Order must take care to limit any such designation to
                                                                                           7   specific material that qualifies under the appropriate standards. To the extent it is
                                                                                           8   practical to do so, the Designating Party must designate for protection only those
                                                                                           9   parts of material, documents, items, or oral or written communications that qualify
                                                                                          10   – so that other portions of the material, documents, items, or communications for
                                                                                          11   which protection is not warranted are not swept unjustifiably within the ambit of
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   this Order.
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13                 2.    Mass, indiscriminate, or routinized designations are prohibited.
                                                                           310-229-9900




                                                                                          14   Designations that are shown to be clearly unjustified or that have been made for an
                                                                                          15   improper purpose (e.g., to unnecessarily encumber the case development process
                                                                                          16   or to impose unnecessary expenses and burdens on other parties) may expose the
                                                                                          17   Designating Party to sanctions.
                                                                                          18                 3.    If it comes to a Designating Party’s attention that information
                                                                                          19   or items that it designated for protection do not qualify for protection, that
                                                                                          20   Designating Party must promptly notify all other Parties that it is withdrawing the
                                                                                          21   inapplicable designation.
                                                                                          22         B.      Manner and Timing of Designations
                                                                                          23                 1.    Except as otherwise provided in this Order (see, e.g., Section
                                                                                          24   V(B)(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery
                                                                                          25   Material that qualifies for protection under this Order must be clearly so designated
                                                                                          26   before the material is disclosed or produced.
                                                                                          27                 2.    Designation in conformity with this Order requires the
                                                                                          28   following:
                                                                                                                                          5
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                           Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 7 of 25 Page ID #:536



                                                                                           1                       a.    For information in documentary form (e.g., paper or
                                                                                           2   electronic documents, but excluding transcripts of depositions or other pretrial or
                                                                                           3   trial proceedings), that the Producing Party affix at a minimum, the legend
                                                                                           4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                           5   ONLY,” to each page that contains protected material. If only a portion or
                                                                                           6   portions of the material on a page qualifies for protection, the Producing Party also
                                                                                           7   must clearly identify the protected portion(s) (e.g., by making appropriate
                                                                                           8   markings in the margins) and must specify, for each portion, the level of protection
                                                                                           9   being asserted.
                                                                                          10                       b.    A Party or Non-Party that makes original documents or
                                                                                          11   materials available for inspection need not designate them for protection until after
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   the inspecting Party has indicated which material it would like copied and
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   produced. During the inspection and before the designation, all of the material
                                                                           310-229-9900




                                                                                          14   made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
                                                                                          15   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the
                                                                                          16   documents it wants copied and produced, the Producing Party must determine
                                                                                          17   which documents, or portions thereof, qualify for protection under this Order.
                                                                                          18   Then, before producing the specified documents, the Producing Party must affix
                                                                                          19   the “appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                                                                          20   ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If
                                                                                          21   only a portion or portions of the material on a page qualifies for protection, the
                                                                                          22   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                                                          23   appropriate markings in the margins) and must specify, for each portion, the level
                                                                                          24   of protection being asserted.
                                                                                          25                       c.    For testimony given in depositions, that the Designating
                                                                                          26   Party identify on the record, before the close of the deposition, hearing, or other
                                                                                          27   proceeding, all protected testimony and specify the level of protection being
                                                                                          28   asserted. When it is impractical to identify separately each portion of testimony
                                                                                                                                         6
                                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                           Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 8 of 25 Page ID #:537



                                                                                           1   that is entitled to protection and it appears that substantial portions of the testimony
                                                                                           2   may qualify for protection, the Designating Party may invoke on the record (before
                                                                                           3   the deposition, hearing, or other proceeding is concluded) a right to have up to 14
                                                                                           4   days after the court reporter’s initial completion and dissemination of the
                                                                                           5   applicable deposition transcript to identify the specific portions of the testimony as
                                                                                           6   to which protection is sought and to specify the level of protection being asserted.
                                                                                           7   Only those portions of the testimony that are appropriately designated for
                                                                                           8   protection within the 14 days shall be covered by the provisions of this Stipulated
                                                                                           9   Protective Order. Alternatively, a Designating Party may specify, at the deposition
                                                                                          10   or up to 14 days after the court reporter’s initial completion and dissemination of
                                                                                          11   the applicable deposition transcript if that period is properly invoked, that the
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                                                                           310-229-9900




                                                                                          14         Parties shall give the other parties notice if they reasonably expect a
                                                                                          15   deposition, hearing, or other proceeding to include Protected Material so that the
                                                                                          16   other parties can ensure that only authorized individuals who have signed the
                                                                                          17   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
                                                                                          18   proceedings. The use of a document as an exhibit at a deposition shall not in any
                                                                                          19   way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
                                                                                          20   – ATTORNEYS’ EYES ONLY.”
                                                                                          21         Transcripts containing Protected Material shall have an obvious legend on
                                                                                          22   the title page that the transcript contains Protected Material, and the title page shall
                                                                                          23   be followed by a list of all pages (including line numbers as appropriate) that have
                                                                                          24   been designated as Protected Material and the level of protection being asserted by
                                                                                          25   the Designating Party. The Designating Party shall inform the court reporter of
                                                                                          26   these requirements. Prior to the expiration of a 14-day period for designation, any
                                                                                          27   transcript shall be treated during that period as if it had been designated “HIGHLY
                                                                                          28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise
                                                                                                                           7
                                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                           Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 9 of 25 Page ID #:538



                                                                                           1   agreed. After the expiration of that period, the transcript shall be treated only as
                                                                                           2   actually designated.
                                                                                           3                       d.       For information produced in some form other than
                                                                                           4   documentary and for any other tangible items, that the Producing Party affix in a
                                                                                           5   prominent place on the exterior of the container or containers in which the
                                                                                           6   information or items is stored the legend “CONFIDENTIAL” or “HIGHLY
                                                                                           7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions
                                                                                           8   of the information or warrants protection, the Producing Party, to the extent
                                                                                           9   practicable, shall identify the protected portion(s) and specify the level of
                                                                                          10   protection being asserted.
                                                                                          11         C.     Inadvertent Failures to Designate: If timely corrected, an inadvertent
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   failure to designate qualified information or items does not, standing alone, waive
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   the Designating Party’s right to secure protection under this Order for such
                                                                           310-229-9900




                                                                                          14   material. Upon timely correction of a designation, the Receiving Party must make
                                                                                          15   reasonable efforts to assure that the material is treated in accordance with the
                                                                                          16   provisions of this Order.
                                                                                          17         D.     Receiving Party’s Right to Designate: Upon receipt of any Disclosure
                                                                                          18   or Discovery Materials that are not designated at all or are designated
                                                                                          19   “CONFIDENTIAL” by the Producing Party, any Receiving Party may designate
                                                                                          20   qualified information in which they have an interest with a higher level of
                                                                                          21   confidentiality. The Receiving Party who asserts the higher level of designation
                                                                                          22   shall provide new versions of the Disclosure or Discovery Materials in accordance
                                                                                          23   with the requirements of Section V(B)(2).
                                                                                          24    VI. ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                          25         A.     Basic Principles
                                                                                          26                1.     A Receiving Party may use Protected Material that is disclosed
                                                                                          27   or produced by another Party or by a Non-Party in connection with this Action
                                                                                          28   only for prosecuting, defending, or attempting to settle this Action. Such Protected
                                                                                                                                        8
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 10 of 25 Page ID #:539



                                                                                           1   Material may be disclosed only to the categories of persons and under the
                                                                                           2   conditions described in this Order. When the Action has been terminated, a
                                                                                           3   Receiving Party must comply with the provisions of Section XIV below (“Final
                                                                                           4   Disposition”).
                                                                                           5                2.     Protected Material must be stored and maintained by a
                                                                                           6   Receiving Party at a location and in a secure manner that ensures that access is
                                                                                           7   limited to the persons authorized under this Order.
                                                                                           8         B.     Disclosure of “CONFIDENTIAL” Information or Items
                                                                                           9                1.     Unless otherwise ordered by the Court or permitted in writing
                                                                                          10   by the Designating Party, a Receiving Party may disclose any information or item
                                                                                          11   designated “CONFIDENTIAL” only to:
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12                       a.    The Receiving Party’s Outside Counsel of Record in this
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   Action, as well as employees of said Outside Counsel of Record to whom it is
                                                                           310-229-9900




                                                                                          14   reasonably necessary to disclose the information for this Action;
                                                                                          15                       b.    The Receiving Party and officers, directors, and
                                                                                          16   employees (including House Counsel) of the Receiving Party to whom disclosure
                                                                                          17   is reasonably necessary for this Action;
                                                                                          18                       c.    Any outside expert or consultant (as defined in this
                                                                                          19   Order) retained by the Receiving Party to assist in this action, provided that
                                                                                          20   disclosure is only to the extent necessary to perform such work; and provided that:
                                                                                          21   (i) such expert or consultant has agreed to be bound by the provisions of the
                                                                                          22   “Acknowledgment and Agreement to Be Bound” by signing a copy of Exhibit A;
                                                                                          23   and (ii) such expert or consultant is not a current officer, director, or employee of a
                                                                                          24   Party or of a competitor of a Party, nor anticipated at the time of retention to
                                                                                          25   become an officer, director or employee of a Party or of a competitor of a Party;
                                                                                          26                       d.    The Court and its personnel;
                                                                                          27                       e.    Court reporters and their staff;
                                                                                          28
                                                                                                                                          9
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 11 of 25 Page ID #:540



                                                                                           1                       f.    Professional jury or trial consultants, mock jurors, and
                                                                                           2   Professional Vendors to whom disclosure is reasonably necessary for this Action
                                                                                           3   and who have signed the “Acknowledgment and Agreement to be Bound” (Exhibit
                                                                                           4   A);
                                                                                           5                       g.    The author or recipient of a document containing the
                                                                                           6   information or a custodian or other person who otherwise possessed or knew the
                                                                                           7   information;
                                                                                           8                       h.    During their depositions, witnesses, and attorneys for
                                                                                           9   witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
                                                                                          10   the deposing party requests that the witness sign the “Acknowledgment and
                                                                                          11   Agreement to Be Bound” (Exhibit A); and (2) they will not be permitted to keep
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   any confidential information unless they sign the “Acknowledgment and
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                                                           310-229-9900




                                                                                          14   Party or ordered by the Court. Pages of transcribed deposition testimony or
                                                                                          15   exhibits to depositions that reveal Protected Material may be separately bound by
                                                                                          16   the court reporter and may not be disclosed to anyone except as permitted under
                                                                                          17   this Stipulated Protective Order; and
                                                                                          18                       i.    Any mediator or settlement officer, and their supporting
                                                                                          19   personnel, mutually agreed upon by any of the parties engaged in settlement
                                                                                          20   discussions.
                                                                                          21         C.       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                                                          22   ONLY” Information or Items
                                                                                          23                  1.   Unless otherwise ordered by the Court or permitted in writing
                                                                                          24   by the Designating Party, a Receiving Party may disclose any information or item
                                                                                          25   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
                                                                                          26                       a.    The Receiving Party’s Outside Counsel of Record in this
                                                                                          27   action as specified in Exhibit B hereto, as well as employees of said Outside
                                                                                          28
                                                                                                                                        10
                                                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 12 of 25 Page ID #:541



                                                                                           1   Counsel of Record to whom it is reasonably necessary to disclose the information
                                                                                           2   for this litigation;
                                                                                           3                          b.   Any outside expert or consultant (as defined in this
                                                                                           4   Order) retained by the Receiving Party to assist in this action, provided that
                                                                                           5   disclosure is only to the extent reasonably necessary to perform such work; and
                                                                                           6   provided that: (i) such expert or consultant has agreed to be bound by the
                                                                                           7   provisions of the “Acknowledgment and Agreement to Be Bound” by signing a
                                                                                           8   copy of Exhibit A; (ii) such expert or consultant is not a current officer, director,
                                                                                           9   or employee of a Party or of a competitor of a Party, nor anticipated at the time of
                                                                                          10   retention to become an officer, director or employee of a Party or of a competitor
                                                                                          11   of a Party; and (iii) no unresolved objections to such disclosure exist after proper
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   Notice Procedures as described below has been given to all Parties prior to
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   disclosing any Protected Material. Without the express prior written consent of the
                                                                           310-229-9900




                                                                                          14   Party that produced the Protected Material or failure to respond to proper Notice
                                                                                          15   Procedures as described below within 14 days, no expert or consultant retained by
                                                                                          16   another Party in this matter shall have access to “HIGHLY CONFIDENTIAL –
                                                                                          17   ATTORNEYS’ EYES ONLY” Discovery Material produced by another Party in
                                                                                          18   this matter;
                                                                                          19                          c.   The Court and its personnel;
                                                                                          20                          d.   Court reporters and their staff who have signed the
                                                                                          21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                          22                          e.   Professional jury or trial consultants, mock jurors, and
                                                                                          23   Professional Vendors, provided that disclosure is only to the extent reasonably
                                                                                          24   necessary to perform such work and provided that: (i) such person has agreed to be
                                                                                          25   bound by the provisions of the “Acknowledgment and Agreement to Be Bound”
                                                                                          26   by signing a copy of Exhibit A; (ii) such person is not a current officer, director,
                                                                                          27   or employee of a Party or of a competitor of a Party, nor anticipated at the time of
                                                                                          28   retention to become an officer, director or employee of a Party or of a competitor
                                                                                                                                         11
                                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 13 of 25 Page ID #:542



                                                                                           1   of a Party; and (iii) no unresolved objections to such disclosure exist after proper
                                                                                           2   Notice Procedures as described below has been given to all Parties prior to
                                                                                           3   disclosing any Protected Material. Without the express prior written consent of the
                                                                                           4   Party that produced the Protected Material or failure to respond to proper Notice
                                                                                           5   Procedures as described below within 14 days, no consultant retained by another
                                                                                           6   Party in this matter shall have access to “HIGHLY CONFIDENTIAL –
                                                                                           7   ATTORNEYS’ EYES ONLY” Discovery Material produced by another Party in
                                                                                           8   this matter;
                                                                                           9                       f.    The author or recipient of a document containing the
                                                                                          10   information or a custodian or other person who otherwise possessed or knew the
                                                                                          11   information;
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12                       g.    During their depositions, witnesses, and attorneys for
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   witnesses, and except where the witness is a current employee of the Producing
                                                                           310-229-9900




                                                                                          14   Party of the Protected Material, in the Action to whom disclosure is reasonably
                                                                                          15   necessary provided: (i) such witnesses and attorneys for witnesses have agreed to
                                                                                          16   be bound by the provisions of the “Acknowledgment and Agreement to Be
                                                                                          17   Bound” by signing a copy of Exhibit A; (ii) such witnesses and attorneys for
                                                                                          18   witnesses are not a current officer, director, or employee of a Party or of a
                                                                                          19   competitor of a Party, nor anticipated at the time of retention to become an officer,
                                                                                          20   director or employee of a Party or of a competitor of a Party; and (iii) no
                                                                                          21   unresolved objections to such disclosure exist after proper Notice Procedures as
                                                                                          22   described below has been given to all Parties prior to disclosing any Protected
                                                                                          23   Material. Without the express prior written consent of the Party that produced the
                                                                                          24   Protected Material or failure to respond to proper Notice Procedures as described
                                                                                          25   below within 7 days, no witnesses and attorneys for witnesses in this matter shall
                                                                                          26   have access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
                                                                                          27   Discovery Material produced by another Party in this matter. Pages of transcribed
                                                                                          28   deposition testimony or exhibits to depositions that reveal Protected Material may
                                                                                                                                       12
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 14 of 25 Page ID #:543



                                                                                           1   be separately bound by the court reporter and may not be disclosed to anyone
                                                                                           2   except as permitted under this Stipulated Protective Order; and
                                                                                           3                        h.     Any mediator or settlement officer, and their supporting
                                                                                           4   personnel, mutually agreed upon by any of the parties engaged in settlement
                                                                                           5   discussions.
                                                                                           6          D.      Secure Storage, No Export of “HIGHLY CONFIDENTIAL –
                                                                                           7   ATTORNEYS’ EYES ONLY” Information or Items
                                                                                           8                  1.    Protected Material must be stored and maintained by a
                                                                                           9   Receiving Party at a location in the United States and in a secure manner that
                                                                                          10   ensures that access is limited to the persons authorized under this Order. To ensure
                                                                                          11   compliance with applicable United States Export Administration Regulations,
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Discovery Material
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   may not be exported outside the United States or released to any foreign national
                                                                           310-229-9900




                                                                                          14   (even if within the United States).
                                                                                          15   VII. NOTICE PROCEDURES PRIOR TO DISCLOSURE
                                                                                          16          A.      Prior to disclosing any Protected Material to any person described in
                                                                                          17   Section VI(C)(1)(b), (e), or (g) (referenced below as “Person”), the Party seeking
                                                                                          18   to disclose such information shall provide the Producing Party with written notice
                                                                                          19   that includes:
                                                                                          20                  1.    the name of the Person;
                                                                                          21                  2.    an up-to-date curriculum vitae of the Person, which shall
                                                                                          22   include an identification of any individual or entity with or for whom the Person is
                                                                                          23   or has been employed or to whom the Person provides or has provided consulting
                                                                                          24   services;
                                                                                          25                  3.    the present employer and title of the Person; and
                                                                                          26                  4.    a list of the cases in which the Person has testified at deposition
                                                                                          27   or trial within the last five (5) years.
                                                                                          28          B.      Further, the Party seeking to disclose Protected Material shall provide
                                                                                                                                          13
                                                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 15 of 25 Page ID #:544



                                                                                           1   such other information regarding the Person’s professional activities reasonably
                                                                                           2   requested by the Producing Party for it to evaluate whether good cause exists to
                                                                                           3   object to the disclosure of Protected Material to the outside expert or consultant.
                                                                                           4         C.     Within seven (7) days of receipt of the disclosure of a Person
                                                                                           5   identified in Section VI(C)(1)(b), (e) or (g), the Producing Party or Parties may
                                                                                           6   object in writing to the Person for good cause. In the absence of an objection at the
                                                                                           7   end of the (7) day period, the Person shall be deemed approved under this
                                                                                           8   Protective Order. There shall be no disclosure of Protected Material to the Person
                                                                                           9   prior to expiration of this seven (7) day period. If the Producing Party objects to
                                                                                          10   disclosure to the Person within such seven (7) day period, the Parties shall meet
                                                                                          11   and confer via telephone or in person within three (3) business days following the
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   objection and attempt in good faith to resolve the dispute on an informal basis. If
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   the dispute is not resolved, the Party objecting to the disclosure will have seven (7)
                                                                           310-229-9900




                                                                                          14   days from the date of the meet and confer to seek relief from the Court. If relief is
                                                                                          15   not sought from the Court within that time, the objection shall be deemed
                                                                                          16   withdrawn. If relief is sought, designated materials shall not be disclosed to the
                                                                                          17   Person in question until the Court resolves the objection. Rule 37 applies.
                                                                                          18         D.     For purposes of this section, “good cause” shall include an objectively
                                                                                          19   reasonable concern that the Person will, advertently or inadvertently, use or
                                                                                          20   disclose Discovery Materials in a way or ways that are inconsistent with the
                                                                                          21   provisions contained in this Order.
                                                                                          22         E.     Prior to receiving any Protected Material under this Order, the Person
                                                                                          23   must execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit
                                                                                          24   A hereto) and serve it on all Parties.
                                                                                          25         F.     An initial failure to object to a Person under this Section shall not
                                                                                          26   preclude the nonobjecting Party from later objecting to continued access by that
                                                                                          27   Person for good cause. If an objection is made, the Parties shall meet and confer
                                                                                          28   via telephone or in person within seven (7) days following the objection and
                                                                                                                                        14
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 16 of 25 Page ID #:545



                                                                                           1   attempt in good faith to resolve the dispute informally. If the dispute is not
                                                                                           2   resolved, the Party objecting to the disclosure will have seven (7) days from the
                                                                                           3   date of the meet and confer to seek relief from the Court. The designated Person
                                                                                           4   may continue to have access to information that was provided to such Person prior
                                                                                           5   to the date of the objection. If a later objection is made, no further Protected
                                                                                           6   Material shall be disclosed to the Person until the Court resolves the matter or the
                                                                                           7   Producing Party withdraws its objection. Notwithstanding the foregoing, if the
                                                                                           8   Producing Party fails to move for a protective order within seven (7) business days
                                                                                           9   after the meet and confer, further Protected Material may thereafter be provided to
                                                                                          10   the Person. Rule 37 applies.
                                                                                          11         G.     For the avoidance of doubt, the requirements under this Section shall
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   not apply to deposition witnesses who are current employees of the Producing
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   Party of the Protected Material.
                                                                           310-229-9900




                                                                                          14         H.     For the avoidance of doubt, additional disclosure of Protected
                                                                                          15   Material to a Person previously identified in a written notice pursuant to Section
                                                                                          16   VII(A) and approved pursuant to Section VII(B) shall not require further notice to
                                                                                          17   any Party.
                                                                                          18   VIII. CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL
                                                                                          19         A.     A Party shall not be obligated to challenge the propriety of any
                                                                                          20   designation of Discovery Material under this Order at the time the designation is
                                                                                          21   made, and a failure to do so shall not preclude a subsequent challenge thereto.
                                                                                          22   Any challenge made must be consistent with the District Judge’s scheduling
                                                                                          23   order.
                                                                                          24         B.     Any challenge to a designation of Discovery Material under this Order
                                                                                          25   shall be written, shall be served on outside counsel for the Producing Party, shall
                                                                                          26   particularly identify the documents or information that the Receiving Party
                                                                                          27   contends should be differently designated, and shall state the grounds for the
                                                                                          28
                                                                                                                                         15
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 17 of 25 Page ID #:546



                                                                                           1   objection. Thereafter, further protection of such material shall be resolved in
                                                                                           2   accordance with the following procedures:
                                                                                           3                1.     The objecting Party shall have the burden of conferring either in
                                                                                           4   person, in writing, or by telephone with the Producing Party claiming protection
                                                                                           5   (as well as any other interested party) in a good faith effort to resolve the dispute.
                                                                                           6   The Producing Party shall have the burden of justifying the disputed designation;
                                                                                           7                2.     Failing agreement, the Receiving Party may bring a motion in
                                                                                           8   accordance with Local Rule 37-1 et seq. to the Court for a ruling that the
                                                                                           9   Discovery Material in question is not entitled to the status and protection of the
                                                                                          10   Producing Party’s designation. The Parties’ entry into this Order shall not preclude
                                                                                          11   or prejudice either Party from arguing for or against any designation, establish any
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   presumption that a particular designation is valid, or alter the burden of proof that
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   would otherwise apply in a dispute over discovery or disclosure of information;
                                                                           310-229-9900




                                                                                          14                3.     Notwithstanding any challenge to a designation, the Discovery
                                                                                          15   Material in question shall continue to be treated as designated under this Order
                                                                                          16   until one of the following occurs: (a) the Party who designated the Discovery
                                                                                          17   Material in question withdraws such designation in writing; or (b) the Court rules
                                                                                          18   that the Discovery Material in question is not entitled to the designation.
                                                                                          19    IX. PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                                                                          20         PRODUCED IN OTHER LITIGATION
                                                                                          21         A.     If a Party is served with a subpoena or a court order issued in other
                                                                                          22   litigation that compels disclosure of any information or items designated in this
                                                                                          23   Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
                                                                                          24   EYES ONLY,” that Party must:
                                                                                          25                1.     Promptly notify in writing the Designating Party. Such
                                                                                          26   notification shall include a copy of the subpoena or court order;
                                                                                          27                2.     Promptly notify in writing the party who caused the subpoena
                                                                                          28   or order to issue in the other litigation that some or all of the material covered by
                                                                                                                                           16
                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 18 of 25 Page ID #:547



                                                                                           1   the subpoena or order is subject to this Protective Order. Such notification shall
                                                                                           2   include a copy of this Stipulated Protective Order; and
                                                                                           3                3.     Cooperate with respect to all reasonable procedures sought to
                                                                                           4   be pursued by the Designating Party whose Protected Material may be affected.
                                                                                           5         B.     If the Designating Party timely seeks a protective order, the Party
                                                                                           6   served with the subpoena or court order shall not produce any information
                                                                                           7   designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                                                                           8   ATTORNEYS’ EYES ONLY” before a determination by the Court from which the
                                                                                           9   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                                          10   permission. The Designating Party shall bear the burden and expense of seeking
                                                                                          11   protection in that court of its confidential material – and nothing in these
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   provisions should be construed as authorizing or encouraging a Receiving Party in
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   this Action to disobey a lawful directive from another court.
                                                                           310-229-9900




                                                                                          14   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                          15         PRODUCED IN THIS LITIGATION
                                                                                          16         A.     The terms of this Order are applicable to information produced by a
                                                                                          17   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                                                                                          18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
                                                                                          19   by Non-Parties in connection with this litigation is protected by the remedies and
                                                                                          20   relief provided by this Order. Nothing in these provisions should be construed as
                                                                                          21   prohibiting a Non-Party from seeking additional protections.
                                                                                          22         B.     In the event that a Party is required, by a valid discovery request, to
                                                                                          23   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                                          24   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                                          25   confidential information, then the Party shall:
                                                                                          26                1.     Promptly notify in writing the Requesting Party and the Non-
                                                                                          27   Party that some or all of the information requested is subject to a confidentiality
                                                                                          28   agreement with a Non-Party;
                                                                                                                                         17
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 19 of 25 Page ID #:548



                                                                                           1                2.    Promptly provide the Non-Party with a copy of the Stipulated
                                                                                           2   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                                           3   specific description of the information requested; and
                                                                                           4                3.    Make the information requested available for inspection by the
                                                                                           5   Non-Party, if requested.
                                                                                           6         C.     If the Non-Party fails to object or seek a protective order from this
                                                                                           7   Court within 14 days of receiving the notice and accompanying information, the
                                                                                           8   Receiving Party may produce the Non-Party’s confidential information responsive
                                                                                           9   to the discovery request. If the Non-Party timely seeks a protective order, the
                                                                                          10   Receiving Party shall not produce any information in its possession or control that
                                                                                          11   is subject to the confidentiality agreement with the Non-Party before a
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   determination by the Court. Absent a court order to the contrary, the Non-Party
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   shall bear the burden and expense of seeking protection in this Court of its
                                                                           310-229-9900




                                                                                          14   Protected Material. Rule 37 applies.
                                                                                          15   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                          16         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                                          17   disclosed Protected Material to any person or in any circumstance not authorized
                                                                                          18   under this Stipulated Protective Order, the Receiving Party must immediately: (1)
                                                                                          19   notify in writing the Designating Party of the unauthorized disclosures; (2) use its
                                                                                          20   best efforts to retrieve all unauthorized copies of the Protected Material; (3) inform
                                                                                          21   the person or persons to whom unauthorized disclosures were made of all the terms
                                                                                          22   of this Order; and (4) request such person or persons to execute the
                                                                                          23   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                                                          24   A.
                                                                                          25   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
                                                                                          26         OTHERWISE PROTECTED MATERIAL
                                                                                          27         When a Producing Party gives notice to Receiving Parties that certain
                                                                                          28   inadvertently produced material is subject to a claim of privilege or other
                                                                                                                                       18
                                                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 20 of 25 Page ID #:549



                                                                                           1   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                                           2   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                                                           3   whatever procedure may be established in an e-discovery order that provides for
                                                                                           4   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                                                           5   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                                                           6   of a communication or information covered by the attorney-client privilege or
                                                                                           7   work product protection, the parties may incorporate their agreement in the
                                                                                           8   Stipulated Protective Order submitted to the Court.
                                                                                           9   XIII. MISCELLANEOUS
                                                                                          10         A.     Right to Further Relief: Nothing in this Order abridges the right of
                                                                                          11   any person to seek its modification by the Court in the future.
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12         B.     Right to Assert Other Objections: By stipulating to the entry of this
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   Protective Order, no Party waives any right it otherwise would have to object to
                                                                           310-229-9900




                                                                                          14   disclosing or producing any information or item on any ground not addressed in
                                                                                          15   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                                                          16   any ground to use in evidence of any of the material covered by this Protective
                                                                                          17   Order.
                                                                                          18         C.     Filing Protected Material: Without written permission from the
                                                                                          19   Designating Party or a court order secured after appropriate notice to all interested
                                                                                          20   persons, a Party may not file in the public record in this action any Protected
                                                                                          21   Material. A Party that seeks to file under seal any Protected Material must comply
                                                                                          22   with Civil Local Rule 79-5. Protected Material may only be filed under seal
                                                                                          23   pursuant to a court order authorizing the sealing of the specific Protected Material
                                                                                          24   at issue. If a Party’s request to file Protected Material under seal is denied by the
                                                                                          25   Court, then the Receiving Party may file the information in the public record
                                                                                          26   unless otherwise instructed by the Court.
                                                                                          27   XIV. FINAL DISPOSITION
                                                                                          28         After the final disposition of this Action, as defined in Section IV, within
                                                                                                                                         19
                                                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 21 of 25 Page ID #:550



                                                                                           1   sixty (60) days of a written request by the Designating Party, each Receiving Party
                                                                                           2   must return all Protected Material to the Producing Party or destroy such material.
                                                                                           3   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                                           4   compilations, summaries, and any other format reproducing or capturing any of the
                                                                                           5   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                                           6   Receiving Party must submit a written certification to the Producing Party (and, if
                                                                                           7   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                                           8   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                                                           9   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                                                          10   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                                          11   capturing any of the Protected Material. Notwithstanding this provision, Counsel
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                                           310-229-9900




                                                                                          14   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                                          15   work product, even if such materials contain Protected Material. Any such
                                                                                          16   archival copies that contain or constitute Protected Material remain subject to this
                                                                                          17   Protective Order as set forth in Section IV.
                                                                                          18   XV. VIOLATION OF ORDER
                                                                                          19         Any violation of this Order may be punished by any and all appropriate
                                                                                          20   measures including, without limitation, contempt proceedings and/or monetary
                                                                                          21   sanctions.
                                                                                          22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                          23

                                                                                          24    Dated: July 1, 2020                       VENABLE LLP
                                                                                          25
                                                                                                                                          By: /s/ Alex M. Weingarten
                                                                                          26                                                   Alex M. Weingarten
                                                                                                                                               Jeffrey K. Logan
                                                                                          27                                              Attorneys for Defendants
                                                                                                                                          Luke Hemmings, Calum Hood, Ashton
                                                                                          28                                              Irwin, Michael Clifford, 5 Seconds of
                                                                                                                                         20
                                                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 22 of 25 Page ID #:551



                                                                                                                     Summer LLP, 5SOS LLP, One Mode
                                                                                           1                         Productions Limited, Capitol Records,
                                                                                                                     LLC, UMG Recordings, Inc., Vevo LLC,
                                                                                           2                         and Spotify USA Inc.
                                                                                           3   Dated: July 1, 2020   PRYOR CASHMAN LLP
                                                                                           4
                                                                                                                     By: /s/ Benjamin S. Akley
                                                                                           5                              Benjamin S. Akley
                                                                                                                     Attorneys for Defendants
                                                                                           6                         Louis Bell, Sony/ATV Songs, a division
                                                                                                                     of Sony/ATV Music Publishing LLC,
                                                                                           7                         EMI April Music Inc.
                                                                                           8
                                                                                               Dated: July 1, 2020   FOX ROTHSCHILD LLP
                                                                                           9

                                                                                          10                         By: /s/ David Aronoff
                                                                                                                           David Aronoff
                                                                                          11                         Attorneys for Defendants
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                                                     Andrew Wotman, Ali Tamposi, Reservoir
                                                                                          12                         Media Management, Inc. d/b/a Reservoir
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                                                     416, Kobalt Music Publishing America,
                                                                                          13                         Inc. d/b/a Songs of Kobalt Music
                                                                           310-229-9900




                                                                                                                     Publishing
                                                                                          14

                                                                                          15
                                                                                               Dated: July 1, 2020   REED SMITH LLP
                                                                                          16

                                                                                          17                         By: /s/ Lindsey Robin
                                                                                                                         Harrison Dossick
                                                                                          18                             Lindsey Robin*
                                                                                                                         *Admitted Pro Hac Vice
                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                     21
                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 23 of 25 Page ID #:552



                                                                                                                           Attorneys for Defendant
                                                                                           1                               Apple Inc.
                                                                                           2

                                                                                           3   Dated: July 1, 2020         DAVIDSON SHEEN, LLP
                                                                                           4
                                                                                                                           By: /s/ Brad J. Davidson
                                                                                           5                                    Brad J. Davidson*
                                                                                                                                John F. Rabe Jr.*
                                                                                           6                                    *Admitted Pro Hac Vice
                                                                                                                           Attorneys for Plaintiff
                                                                                           7                               White Shadows LLC
                                                                                           8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                           9

                                                                                          10   Dated: June 2, 2020
                                                                                                                                HONORABLE PAUL L. ABRAMS
                                                                                          11
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                                                                United States Magistrate Judge
                                                                                          12
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13
                                                                           310-229-9900




                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18
                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                          22
                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 24 of 25 Page ID #:553



                                                                                           1                                         EXHIBIT A
                                                                                           2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                           3           I,                               , of                              , declare
                                                                                           4   under penalty of perjury that I have read in its entirety and understand the
                                                                                           5   Stipulated Protective Order that was issue by the United States District Court for
                                                                                           6   the Central District of California on ___________ in the case of White Shadows
                                                                                           7   LLC v. Hemmings, et al., U.S.D.C. Case No. 2:19-cv-10524-DDP-PLA. I agree to
                                                                                           8   comply with and to be bound by all the terms of this Stipulated Protective Order
                                                                                           9   and I understand and acknowledge that failure to so comply could expose me to
                                                                                          10   sanctions and punishment in the nature of contempt. I solemnly promise that I will
                                                                                          11   not disclose in any manner any information or item that is subject to this Stipulated
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                          12   Protective Order to any person or entity except in strict compliance with the
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                          13   provisions of this Order. I further agree to access any information or item that
                                                                           310-229-9900




                                                                                          14   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under
                                                                                          15   this Stipulated Protective Order in the United States only, and not transport it to or
                                                                                          16   access it from any foreign jurisdiction outside of the United States of America.
                                                                                          17           I further agree to submit to the jurisdiction of the United States District
                                                                                          18   Court for the Central District of California for the purpose of enforcing the terms
                                                                                          19   of this Stipulated Protective Order, even if such enforcement proceedings occur
                                                                                          20   after termination of this action.
                                                                                          21   Date:
                                                                                          22   City and State where sworn and signed:
                                                                                          23   Printed Name:
                                                                                          24   Signature:
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                          23
                                                                                                                                               STIPULATED PROTECTIVE ORDER
                                                                      Case 2:19-cv-10524-DDP-PLA Document 89 Filed 07/02/20 Page 25 of 25 Page ID #:554



                                                                                           1                                    EXHIBIT B
                                                                                           2                       OUTSIDE COUNSEL OF RECORD
                                                                                           3                   Party                                Attorneys
                                                                                           4   Luke Hemmings, Calum Hood, Ashton Venable LLP Attorneys Assigned To
                                                                                               Irwin, Michael Clifford, 5 Seconds of This Matter
                                                                                           5   Summer LLP, 5SOS LLP, One Mode
                                                                                               Productions Limited, Capitol Records,
                                                                                           6   LLC, UMG Recordings, Inc., Vevo
                                                                                               LLC, and Spotify USA Inc.
                                                                                           7

                                                                                           8   Louis Bell, Sony/ATV Songs, a           Pryor Cashman LLP Attorneys
                                                                                               division of Sony/ATV Music              Assigned To This Matter
                                                                                           9   Publishing LLC, EMI April Music Inc.
                                                                                          10
                                                                                               Andrew Wotman, Ali Tamposi,             Fox Rothschild LLP Attorneys
                                                                                          11   Reservoir Media Management, Inc.        Assigned To This Matter
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                               d/b/a Reservoir 416, Kobalt Music
                                                                                          12   Publishing America, Inc. d/b/a Songs
                                                   LOS ANGELES, CA 90067
VENABLE LLP




                                                                                               of Kobalt Music Publishing
                                                                                          13
                                                                           310-229-9900




                                                                                          14   Apple, Inc.                             Reed Smith LLP Attorneys Assigned
                                                                                                                                       To This Matter
                                                                                          15

                                                                                          16   White Shadows LLC                       Davidson Sheen LLP and Larson,
                                                                                          17
                                                                                                                                       Garrick & Lightfoot, LLP Attorneys
                                                                                                                                       Assigned To This Matter
                                                                                          18
                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                      24
                                                                                                                                           STIPULATED PROTECTIVE ORDER
